Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 16-20 and 22-36 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the transmission mechanism includes in push rod, in combination with other limitations set forth in claim 16 and 30. The prior art also does not teach an exchange razor blade cartridge connected by the connector of the razor blade handle, in combination with other limitations set forth in 27.  
 
            Regarding claims 16, 27 and 30, Jacobson (4,446,619), as applied to the rejection of claims in the Non-Final Rejection 07/02/2021, fails to teach above-mentioned set forth in claims 16, 27 and 30.    
                          

            In addition, regarding claims 16, 27 and 30, Williams (4,685,505), provided by the IDS  submitted on 11/24/2021, teaches a razor handle 10 comprising: a body (10a) extending in a longitudinal direction between a front and a rear end; a connector (10b) for connecting an exchangeable razor blade cartridge 11 to the razor handle 10; a release mechanism 13 for releasing the exchangeable razor blade cartridge from the razor handle 10; a release trigger  22 being offset longitudinally from the connector (10b) and being located in a middle segment of the body between the front and rear ends, the release trigger 22 being movable in a direction transverse to the body; and a transmission mechanism 17 connecting the release trigger 22 to the release mechanism 13. See Figs. 1-6 in Williams. However, Williams fails to teach that the transmission mechanism 17 being configured to convert a motion of the release trigger 22 in the direction transverse to the body into a motion in the longitudinal direction of the body, as set forth in claims 16, 27 and 30. 


See Figs. 1-7 in Hanson. However, Hanson fails to teach that the transmission connecting the release trigger (12a) to the release mechanism (13); and 
the transmission mechanism being configured to convert a motion of the release trigger (12a) in the direction transverse to the body into a motion in the longitudinal direction of the body, as set forth in claims 16, 27 and 30.      

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 16, 27 and 30.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    November 30, 2021